Citation Nr: 1733527	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae (PFB) or the residuals of a right thigh spider bite or scabies, to include as a manifestation of an undiagnosed illness due to service in the Persian Gulf.

2.  Entitlement to an initial higher rating for a lumbar spine disability, evaluated as 10 percent disabling prior to July 23, 2010, and 20 percent disabling thereafter.

3.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.

4.  Entitlement to an initial higher rating for a right shoulder disability, evaluated as 20 percent disabling prior to May 22, 2012, and 30 percent disabling thereafter.

5.  Entitlement to an initial rating higher than 10 percent for right knee limitation of motion.

6.  Entitlement to an initial rating higher than 10 percent for right knee instability.

7.  Entitlement to an initial higher rating for hemorrhoids, evaluated as noncompensably disabling prior to August 24, 2011, and 10 percent disabling thereafter.

8.  Entitlement to an initial compensable rating for a left thumb disability.

9.  Entitlement to an initial compensable rating for PFB.
 
10.  Entitlement to an initial rating higher than 10 percent for left knee with patellofemoral pain syndrome, osteoarthritis, calf pain and limitation flexion.

11.  Entitlement to an initial rating higher than 10 percent for left knee with patellofemoral syndrome and osteoarthritis with instability.


ORDER

A 10 percent disabling rating is granted for the service-connected hemorrhoids for the period covered by this claim prior to August 24, 2011, subject to regulations applicable to the payment of monetary benefits; a disability rating in excess of 10 percent for service-connected hemorrhoids is denied.


FINDING OF FACT

For the entire period covered by this claim, the evidence of record is in equipoise as to whether the Veteran's hemorrhoid symptoms more nearly approximate that of large and irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; neither secondary anemia nor fissures has ever been demonstrated.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent prior to August 24, 2011, have been met; the criteria for a rating higher than 10 percent for hemorrhoids have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1977 to September 2007, which included service in the Persian Gulf. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In February 2015, the Board remanded these matters for further evidentiary development.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected hemorrhoids have been rated as noncompensably disabling prior to August 24, 2011 and 10 percent disabling thereafter pursuant to 38 C.F.R. § 4.114, DC 7336.  Under Diagnostic Code (DC) 7336, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

Upon VA examination in November 2007, the Veteran reported normal sphincter control without involuntary bowel movements, use of pads, or thrombosis of hemorrhoids.  He denied any current treatment other than the occasional use of Preparation H with good results.  Upon physical examination, the examiner noted that the Veteran's flexible sigmoidoscopy demonstrated three very small, internal hemorrhoids with no bleeding or thrombosis.  There were no signs of anemia or bleeding.  The Veteran was diagnosed with internal hemorrhoids.

A July 2010 VA treatment record shows that the Veteran complained of painful external hemorrhoids.  Rectal examination showed large external hemorrhoids.

In a July 2010 statement by Dr. J. S., he stated that the Veteran had severe bleeding external hemorrhoids that were significantly disabling.

In an August 2011 statement by Dr. J. S., he stated that the Veteran had severe external and internal hemorrhoids that were large and irreducible and periodically bled.  In August 2012 and October 2012 statements, Dr. J. S. again stated that the Veteran had severe external and internal hemorrhoids that were large and irreducible.  He stated that he had them since 1981.

A September 2012 VA treatment record shows that the Veteran was doing reasonably well, but still had hemorrhoidal problems.

During the Veteran's June 2014 Board hearing, he testified that he would always use Preparation H and a prescribed cream when he would have flare-ups.  See June 2014 Board Hearing Transcript, pp. 54-55.

An August 2015 VA treatment record shows that the Veteran denied symptoms of thrombus or bleeding except an occasional small amount of red blood on toilet tissue related to his hemorrhoids.

A May 2016 VA treatment record reflects that the Veteran reported having hemorrhoids but that he only saw bleeding when it was on the toilet tissue.  He denied seeing any blood in the toilet bowl.  He denied any worsening of his hemorrhoid symptoms.

A July 2016 VA treatment record shows that the Veteran was treated for hemorrhoids due to bleeding.  He was prescribed capsaicin cream and hemorrhoidal suppositories.

Pursuant to the February 2015 Board remand, the Veteran was afforded an October 2016 VA examination.  However, the examiner indicated that the Veteran requested that he not be examined and that the examiner only review his medical records.  The examiner noted that the Veteran received VA treatment for his hemorrhoids. 

In a November 2016 statement by private physician, Dr. J. S., he wrote that the Veteran had severe external and internal hemorrhoids.  He stated that he had them since 1981.  Dr. J. S. wrote that they were large and irreducible and that they periodically bled.  He further stated that the Veteran currently used phenylephrine for his hemorrhoids.

Based on the evidence of record, the Board finds that a uniform 10 percent disability rating for hemorrhoids is warranted for the entire appeal period.  In this case, the Board finds that the Veteran's hemorrhoid condition has been fairly consistent throughout the entire period covered by this claim.  For example, a July 2010 VA treatment record shows that the Veteran complained of painful external hemorrhoids.  Rectal examination showed large external hemorrhoids.  In a July 2010 statement by Dr. J. S., he stated that the Veteran had severe bleeding external hemorrhoids that were significantly disabling.  In an August 2012 statement, Dr. J. S. stated that since 1981, the Veteran had severe external and internal hemorrhoids that were large and irreducible.  Although the Veteran's disability picture over the appeal period has not been entirely clear, when viewed in the light most favorable to the Veteran and when resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's hemorrhoid symptoms are more nearly approximated by the criteria for a 10 percent rating for the entire period covered by this claim.  That criteria, which contemplates large, irreducible hemorrhoids, with excessive redundant tissue, is present, or nearly so, in the Veteran's case.  Therefore, the 10 percent rating is warranted throughout the appeal period.

However, the Board finds that throughout appeal period, there is no evidence that the Veteran's hemorrhoids have resulted in persistent bleeding with secondary anemia or in fissures, as required by DC 7336 for a rating in excess of 10 percent.  The medical records received have been consistent with this conclusion, to include a May 2016 VA treatment record noting the Veteran's reports of only seeing blood due to his hemorrhoids when it was on the toilet tissue.  He denied seeing any blood in the toilet bowl.  Additionally, in November 2016, Dr. J. S. stated that the Veteran's hemorrhoids resulted in periodical bleeding rather than persistent bleeding.  Further, the Board notes that the Veteran declined VA examination in October 2016.  Thus, without evidence of persistent bleeding with anemia or fissures, the Veteran is not entitled to a rating in excess of the current 10 percent for the period on appeal.

The Board has also considered the Veteran's statements that describe his symptoms.   The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings by skilled professionals are more persuasive in determining the actual degree of impairment, which, as indicated above, does not support the criteria for an increased disability rating in excess of 10 percent for the service-connected hemorrhoids during the entire rating period on appeal.

In short, a 10 percent disability rating is warranted for the time period covered by this claim prior to August 24, 2011; however, as the preponderance of the evidence is against the appeal for a rating higher than 10 percent, the benefit of the doubt doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

REMAND

Skin Disorder

The Veteran asserts that he incurred a skin rash, now affecting his hands, as a result of his tours of service in the Persian Gulf.  Service treatment records (STRs) reflect treatment for contact dermatitis due to poison ivy for which he was prescribed medication in August 2007.  The Veteran's STRs also document his treatment for various rashes affecting his legs.

A May 2008 VA treatment record reveals the Veteran's complaint of a "rash coming back again."  It was noted that the Veteran had a history of idiopathic chronic urticaria.  The physician observed that the Veteran's pruritus was localized to certain areas of exposure to include, the bilateral forearm/arm where there were urticanal macular lesions.  The Veteran was prescribed medication and advised to continue use of calamine lotion.  A September 2008 VA treatment record notes a history of a pruritic rash, which was gone at the time.  During his June 2014 Board hearing, the Veteran testified that his claimed skin disorder sometimes causes his arms to flare-up, but it has primarily affected his hands.  See June 2014 Board Hearing Transcript, p. 21.

The Veteran was afforded an October 2016 VA examination.  He reported that he suffered from dry skin on the back of his hands for which he used over-the-counter lotion once per month.  Upon review of the Veteran's claims file and examination of the Veteran, the examiner found no evidence of a skin condition of the hands or documented in his VA treatment records.  The examiner concluded that there was no pathology to render a diagnosis of a skin condition other than PFB on current examination.  The examiner continued to state that there was no evidence of a skin condition other than PFB and no diagnosis of a skin condition or any treatments in the Veteran's medical records that were chronic and persistent after leaving service.  Therefore, the examiner found that there was no evidence of an undiagnosed skin condition.

As noted, the Veteran's STRs document his treatment for various rashes affecting his legs and post-service treatment in 2008 for a history of idiopathic chronic urticaria affecting his bilateral forearm/arm.  The Veteran has also testified that his skin condition affects his arms at times.  However, the October 2016 VA examiner did not address this evidence.  Instead, the examiner found it less likely than not that any current skin disorder was the result of the Veteran's service based on a lack of evidence of a current disability and a diagnosis of a skin condition or any treatments in the Veteran's medical records that were chronic and persistent after leaving service.  The Board also notes that the Veteran has submitted medical records indicating that he was prescribed betamethasone dipropionate external ointment and ammonium lactate external cream to treat a skin rash in June 2017.  Based on the foregoing, the Board must remand for another examination and medical opinion based on consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board reiterates that the Veteran's skin disorder should be examined during an episode of flare-up of the rash if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect the elements of a disability that caused the Veteran to miss three to four months of work at a time).  

Lumbar Spine, Cervical Spine, Right Shoulder, Right Knee, and Left Thumb Disabilities

The Veteran has been provided multiple VA examinations to evaluate the nature and severity of the service-connected lumbar spine, cervical spine, right shoulder, right knee, and left thumb disabilities throughout the claims period, in November 2007, May 2012, and October 2016.  However, a thorough review of the examinations of record shows that all of the VA examinations of record are inadequate as the VA examinations of the Veteran's lumbar spine, cervical spine, right shoulder, right knee, and left thumb disabilities do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  

PFB and Left Knee Disabilities 

By rating decision dated in November 2016, the RO granted service connection for PFB, rated as noncompensably disabling effective October 1, 2007, service connection for left knee with patellofemoral pain syndrome, osteoarthritis, calf pain and limitation flexion, rated as 10 percent disabling effective October 1, 2007, and service connection for left knee with patellofemoral syndrome and osteoarthritis with instability, rated as 10 percent disabling effective May 22, 2012.  In January 2017, the Veteran expressed disagreement with the effective date of each service-connected disability rating.  However, it does not appear that a Statement of the Case has been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Schedule a VA dermatological examination by an appropriate medical professional to address the nature and etiology of any skin disorder.  

If possible, the examination should be scheduled during an active stage of the Veteran's skin disorders.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner should document the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner is to elicit a history of the onset and subsequent symptoms of the Veteran's skin disorder (now affecting his hands) and conduct a related dermatological examination.

The examiner must state whether it is at least as likely as not that the Veteran's skin disorder can be attributed to known clinical diagnoses.  If the skin disorder can be diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed skin disability is related to the Veteran's military service, to include consideration of whether the skin disorders noted in service are consistent with the current skin disorder symptoms.

If any current skin disorder findings cannot be attributed to a known diagnosis, the examiner must opine as to whether the symptoms constitute signs of an undiagnosed illness related to the Veteran's Persian Gulf service.

The examiner must also comment upon the significance, if any, of the Veteran's treatment for idiopathic chronic urticaria in May 2008 and the prescribed ointment and cream received to treat a skin rash in June 2017.

3. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4. Schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The cervical spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5. Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The right shoulder should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6. Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The right knee should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

7. Schedule the Veteran for a VA examination to determine the current severity of his left thumb disability.  The left thumb should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

8. Issue an SOC to the Veteran and his representative addressing the issues of entitlement to an initial compensable rating for PFB, entitlement to an initial rating higher than 10 percent for left knee with patellofemoral pain syndrome, osteoarthritis, calf pain and limitation flexion, and entitlement to an initial rating higher than 10 percent for left knee with patellofemoral syndrome and osteoarthritis with instability.  

9. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans 

Department of Veterans Affairs


